Case 1:19-cr-00217-SEB-TAB Document 18 Filed 06/20/19 Page 1 of 2 PageID #: 39




                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF INDIANA
                        INDIANAPOLIS DIVISION

   UNITED STATES,                   )
                                    )
               Plaintiff,           )
                                    )
         V.                         ) CAUSE NO.1:19-cr-0217-SEB-TAB
                                    )
   JORDAN BOYD,                     )
                                    )
               Defendant .          )

                     APPEARANCE BY CJA COUNSEL
                             (Defendant)

   1.    Name of Party:             Jordan Boyd

   2.    Attorney Information:      Howard N. Bernstein
                                    The Law Office of Howard N. Bernstein, LLC
                                    1512 North Delaware Street
                                    Indianapolis, IN 46202
                                    Telephone: (317) 464-8140
                                    hbernstein@comcast.net

   3.    Will Accept Fax Service:   Yes, 317-472-0640

   4.    Will Accept Email Service: Yes

                                    Respectfully submitted,


                                    /s/Howard N. Bernstein
                                    HOWARD N. BERNSTEIN
Case 1:19-cr-00217-SEB-TAB Document 18 Filed 06/20/19 Page 2 of 2 PageID #: 40




                               Certificate of Service

     I hereby certify a copy of the foregoing Defendant’s Counsel’s Appearance was
   electronically filed on this 20th day of June, 2019. Service of this filing will be
   made on all ECF-registered counsel by operation of the court’s electronic filing
   system. Parties may access this filing through the court’s system. I further certify
   that on the 24th day of June, 2019, a copy of this will be personally served on the
   Defendant, Jordan Boyd.

      •   Abhishek Kambli
          UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
          abhishek.kambli@usdoj.gov,usains.ecf-criminal@usdoj.gov,usains.ecf-
          af@usdoj.gov,cherelle.capobianco@usdoj.gov,cheryl.peters@usdoj.gov,CaseVie
          w.ECF@usdoj.gov

                                                    /s/Howard N. Bernstein

                                                    Howard N. Bernstein

   PREPARED BY:
   Howard N. Bernstein
   The Law Office of Howard N. Bernstein, LLC
   1512 North Delaware Street
   Indianapolis, IN 46202
   317-464-8140 (office)
   317-472-0640 (fax)
   Attorney No. 2715-49
   Hbernstein210@comcast.net
